         Case 1:20-cr-00015-PKC Document 35 Filed 05/21/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     May 22, 2020
BY ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

       The Government writes with the consent of the defendant to request respectfully that the
Court authorize the defendant to disclose his ex parte and in camera application for a subpoena
pursuant to Federal Rule of Criminal Procedure 17 (the “Application”).

        By way of background, on January 18, 2020, the parties appeared before the Court for a
status conference. At the conference, the defendant revealed that the basis for his anticipated
venue motion were returns from a subpoena that issued pursuant to the Application. The same
day, a member of the media sought public disclosure of the Application and the Court ordered
the parties to state their position no later than May 22, 2020.

        In an effort to determine its position on public disclosure, the Government requested the
Application from counsel for the defendant following the conference. Counsel took the position
that they would not provide the Application to the Government without further order of the
Court, but informed the Government that the defendant has no objection to public disclosure.

        In order to respond to the Court’s order, therefore, the Government respectfully requests
that the Court permit the defendant to disclose his Application to the Government. If this request
is granted, the Government further requests an additional 48 hours from the time date of the
Court’s order to review the Application and inform the Court on its position on public disclosure.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                             By:     _______________________________
                                                     Kyle A. Wirshba / Kimberly Ravener /
                                                     Michael Krouse
                                                     Assistant United States Attorneys
                                                     (212) 637-2493 / 2358 / 2279

cc: Brian Klein, Esq. and Sean Buckley, Esq. (counsel for Griffith), by ECF
